Order granting plaintiff’s motion for a bill of particulars modified by adding thereto the provision that as to items numbered 1 and 2 the particulars are to be given so far as defendant is able to do so, and by adding thereto an explanatory clause, as item 3, to read as follows: “ 3. Defendant shall not be precluded from presenting its defense of contributory negligence, based on facts disclosed at the trial by the plaintiff and not presently within defendant’s knowledge.” As so modified, the order is affirmed, without costs. The bill of particulars to be served by defendant upon plaintiff’s attorney within five days from service of a copy of the order herein. No opinion. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ.